DETAILED ACTION
Application 17/308420, “CATHODE FOR SOLID OXDE FUEL CELLS”, is the was filed with the USPTO on 5/5/21 and claims priority from a foreign application filed on 5/5/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/13/21.  

	

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 3 and 4 are objected to because of the following informalities: the recitations “wherein the first phase consisting essentially of” and “wherein the first phase consisting essentially of” are awkward.    As worded, the language appears to call back to a previously mentioned material instead of add a new limitation to the material.  The language as worded could be modified by replacing “consisting” with “consists”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 9, the recitation “wherein the solid oxide fuel cell does not contain a barrier layer” is unclear.  More specifically, applicant’s specification describes an exemplary barrier layer which is a GDC layer provided between the cathode and the anode, but does not expressly provide a limiting definition of “barrier layer”.  Therefore, it is unclear what scope of barrier layer claim 1 is intended to exclude.  For example, Tucker (US 2022/0145480) describes a chromium oxide layer which forms on the surface of fuel cell materials and acts as a barrier for diffusion of oxygen (paragraph [0051]).  This layer could be readable on a “barrier layer”, but appears to be outside the scope of the barrier layer envisioned to be excluded by applicant.  Appropriate correction or clarification is required.

Regarding claim 9, the recitation “a second phase comprising essentially of” is unclear.  “comprising essentially of” is not a commonly used transitional term, thus the intended meaning is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samson (US 2015/0244001).
Regarding claim 1, 2 and 4, Samson teaches a solid oxide fuel cell (Figure 5) comprising: an anode layer (item 25); an electrolyte layer (item 26); and a cathode layer (item 27), wherein the solid oxide fuel cell does not contain a barrier layer (see Figure 5 which includes only a cathode, an anode and an electrolyte), and wherein the cathode layer comprises a first phase of praseodymium and a second phase consisting essentially of gadolinium-doped ceria (paragraph [0052]; see also Figure 1b which illustrates a praseodymium phase 7 on a GDC phase 3). 

Regarding claims 5 and 6, Samson remains as applied to claim 1.  Claims 5 and 6 further require wherein the bonding strength of the two phased cathode layer and the electrolyte layer is formed by sintering the solid oxide fuel cell at temperatures less than 950° C, and wherein the solid oxide fuel cell undergoes only one sintering phase.
However, these limitations are process limitations which do not expressly limit the structure of the claimed product.  As described in MPEP 2113, product-by-process claims which do not provide any additional specific additional structure to a claimed product do not further limit the claimed product.  Accordingly, the product of claims 5 and 6 remains anticipated by Samson.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Samson (US 2015/0244001), Ding (US 2020/0075980) and Wallin (USP 5670270).
Regarding claim 7 and 8, Samson remains as applied to claim 1.  Samson further teaches wherein the electrode is provided with praseodymium (paragraph [0052]) and may be infiltrated with the lanthanide perovskite catalyst LaCoO3 (paragraph [0043]), but does not appear to teach wherein the praseodymium is provided as silver-doped praseodymium cobaltite or nickel-doped praseodymium cobaltite.
In the fuel cell art, Ding (US 2020/0075980) teaches that a lanthanide perovskite oxide (paragraph [0011]) may be provided in the form of nickel doped praseodymium cobaltite to provide desirable materials properties and fuel cell performance (paragraph [0012, 0065; 0110-0117]).
In the fuel cell art, Wallin (USP 5670270) teaches that PrCoO3 and PrCoO3/silver provide more desirable reaction products with electrolyte material (c5:59-62).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize nickel or silver doped paresodymium cobaltite as the electrocatalyst of Samson for the benefit of providing desirable properties known associated with these compounds to the fuel cell.  
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.


Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 3, being a dependent claim, must be amended to include all of the limitations of the base claim and any intervening claims to be placed in condition for allowance.  

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9 and dependent claim 3, the closest prior art includes Samson (US 2015/0244001), Ding (US 2020/0075980) and Wallin (USP 5670270) which are relevant to the claimed invention as described in the rejection of claim 3.  The cited art does not fairly teach or suggest wherein the first phase of the two phased cathode layer consists essentially of: praseodymium; cobalt; nickel; oxygen; and silver. 
In the search, no closer prior art has been discovered which cures this deficiency of the cited art, or which independently fairly teaches or suggests the above described feature included in claims 3 and 9. Accordingly, claim 3 and 9 are found to contain allowable subject matter, though they are not yet in condition for allowance for claim objections and/or 112 rejections detailed above


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Tucker (US 2022/0145480) - a composite catalyst comprising a praseodymium phase and a doped ceria phase, but the doped ceria is not GDC.
Liu (US 2016/0329576) - a fuel cell comprising a barrier layer.
Bierschenk (US 2015/0099211) - cathode infiltration by praseodymium or other elements.
Wallin (US 2002/0187389) - PrCoO3 in a cathode may react with YSZ to provide a reaction product which does not degrade cell performance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723